UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7332



JOEL CHRISTOPHER WILSON,

                                             Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF DELAWARE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-1864-JFM)


Submitted:   November 29, 2001         Decided:     December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joel Christopher Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joel Christopher Wilson appeals from the district court’s

order denying relief on his 28 U.S.C. § 2241 (1994) petition.    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss on the reasoning of the district court. Wilson

v. Attorney General, No. CA-01-1864-JFM (D. Md. July 9, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2